Citation Nr: 9901930	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-34 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1970.  By rating action dated in May 1995, the Department of 
Veterans Affairs (VA) Regional Office, Muskogee, Oklahoma, 
granted service connection for post-traumatic stress disorder 
and assigned a 10 percent evaluation for that condition 
effective in March 1995.  The veteran appealed for an 
increased evaluation for the post-traumatic stress disorder.  
He testified at a hearing before a Member of the Board of 
Veterans' Appeals (Board) sitting at the regional office in 
May 1997.  In October 1997, the case was remanded by the 
Board for further action.  In a January 1998 rating action, 
the evaluation for the veteran's post-traumatic stress 
disorder was increased from 10 to 30 percent effective from 
March 1995.  The case is again before the Board for further 
appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that an increased 
evaluation should be assigned for his post-traumatic stress 
disorder because the war keeps bothering him and he cannot 
sleep at night or carry on a decent conversation unless the 
topic of Vietnam is raised.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
post-traumatic stress disorder.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  The veteran's post-traumatic stress disorder has resulted 
in symptoms, including nightmares and flashbacks of his 
Vietnam experiences, irritability, and difficulty with 
attention and concentration.

3.  The veteran's interpersonal relationships are somewhat 
restricted because of his post-traumatic stress disorder and 
his interests in former activities is also restricted.

4.  The veteran is alert and oriented in all three spheres.  
His memory is intact and he has good insight and judgment.

5.  The evidence does not establish that the veteran's post-
traumatic stress disorder has resulted in more than definite 
social and industrial impairment or more than an occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The record reflects that, prior to establishing service 
connection for post traumatic stress disorder, the veteran 
had established service connection for a number of 
conditions, including residuals of a fracture of the left 
tibia and fibula, arthritis of the left knee and right knee, 
residuals of gunshot wounds of the right leg and left thigh 
and low back pain.  These disabilities were rated 70 percent 
disabling in combination as of January 1994.  

In March 1995, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
April 1995.  He reported that he lacked six hours of 
obtaining a Bachelor of Science degree in Education.  He 
stated that he had worked in the oil field until 1982 when he 
was injured in a drilling rig accident.  He related that he 
had been working in security since that time.  It was stated 
that he had been married for 28 years and had four children.  
He was angry because he could not work very much due to his 
leg.  He stated that if he was not working in security, he 
played dominos or fished.  He related that  he slept 4 to 
8 hours and dreamt about the time when he was shot.  On 
examination, the veteran's thought production continuity was 
good.  He was alert and oriented in all spheres.   His memory 
was intact.  He had good attention and concentration.  No 
thought disorder was noted.  His insight and judgment were 
reported to be good.  He was not suicidal or homicidal.  His 
affect was euphonic with some anger.  It was indicated that 
he met the criteria for a diagnosis of post-traumatic stress 
disorder.  It was stated that he had nightmares and did not 
feel close to others.  He had difficulty with sleeping and 
with irritability and had some hypervigilance.  The 
assessments included post-traumatic stress disorder, mild in 
nature.

During the course of the May 1997 hearing on appeal, the 
veteran indicated that his nerves were bad.  He stated that 
his leg and back were primarily responsible for him doing 
less at the current time.  He related that he tired easily.  
He reported that he had three guns and they were all loaded.  
He indicated that he primarily went to a place where they 
played dominos.  He stated that on occasion, he went out to 
the oil rigs and visited with the men that he had worked 
with.  He reported that he had trouble sleeping.  He 
indicated that his relationship with his wife was 
satisfactory.  The veterans testimony at the hearing raised 
an informal claim for a total disability rating by reason of 
individual unemployability.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was observed and 
treated for various conditions during 1995 and 1996, 
including his orthopedic problems and skin conditions.  

The veteran was again afforded a VA psychiatric examination 
in January 1998.  He reported that he became angry more than 
he did before.  He thought he was difficult to get along 
with.  He indicated he had not been able to work for the 
previous two years.  He stated that his back and leg would 
not let him hold a job.  He felt irritable.  He reported that 
he had nightmares and could not be around other people and in 
crowds.  He stated that he had been separated from his wife 
since August 1997.  He reported that they had financial 
problems.  He blamed himself for the separation and stated 
that he was getting more difficult to get along with.  He was 
currently living with his daughter.  He reported that he 
slept between 4 to 6 hours a night.  

The veteran indicated that he used to drink alcohol, but that 
he stopped about 14 months prior to the examination.  He 
indicated that he had no social life and that he was 
estranged from other people.  He also had no interest in his 
hobbies.  He had not been hospitalized for mental problems 
and was not on any psychotropic medications.  

On examination, the veteran's affect was constricted and his 
mood was irritable.  He was alert and oriented in all three 
spheres.  He had an intact memory for immediate, recent and 
remote events.  He appeared to have difficulty with attention 
and concentration.  He was in touch with reality and had no 
delusions.  He reported no suicidal or homicidal ideation.  
It was indicated that he was having intrusive thoughts and at 
times flashbacks about Vietnam.  It was stated that he had 
good insight into his problems and had good judgment.  His 
speech was clear and coherent and he had no blocking or 
flights of ideas or looseness of associations.  He denied 
having any auditory or visual hallucinations.  

The diagnoses included post-traumatic stress disorder, 
moderate in nature, and alcohol abuse, in partial remission.  
The current global assessment of functioning (GAF) was 
reported to be about 50.  

The examiner commented that, based on a review of the 
veteran's claims file and his current symptoms, he believed 
that the veteran's post-traumatic stress disorder had 
progressed.  He felt the veteran was having more difficulty 
in social and occupational functioning.  

In March 1998, the veteran submitted a formal claim for a 
total rating based on individual unemployability.  He later 
submitted statements by two former employers reflecting that 
he had worked for a short period in 1998, but could not 
handle his job because of physical problems.  In a September 
1998 rating action, a total rating based on individual 
unemployability was granted effective from May 1997.  

II.  Analysis

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
have resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9411, effective prior to November 1996.

A 30 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and  mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is provided for post-
traumatic stress disorder when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411, effective in November 1996.

In this case, the evidence reflects that the manifestations 
of the veteran's post-traumatic stress disorder include 
nightmares and flashbacks of his Vietnam experiences, 
irritability, and difficulty with attention and 
concentration.  His social relationships have been adversely 
affected by his psychiatric condition and he is currently 
separated from his wife.  However, the veteran has been found 
to be alert and oriented in all three spheres and his memory 
is intact.  His insight and judgment have been described as 
good.  The record reflects that the veteran has not been 
employed on a regular basis for some period of time and he 
has recently been awarded a total rating based on individual 
unemployability due to service-connected disability.  
However, the veteran has a number of service-connected 
conditions in addition to his psychiatric disorder, including 
residuals of gunshot wounds of the extremities and his 
unemployment appears to be primarily related to his 
orthopedic service-connected disabilities rather than his 
psychiatric condition.  While the veterans condition may 
have become worse recently, he has been assigned a total 
rating, so that his current psychiatric rating is subsumed 
within the total rating.  The evidence in the Board's 
judgment does not establish that prior to the assignment of a 
total disability rating by reason of unemployability the 
veteran's post-traumatic stress disorder resulted in more 
than definite social and industrial impairment or that the 
condition has caused more than occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  Accordingly, under the circumstances, it 
follows that entitlement to an evaluation in excess of 
30 percent for the veteran's post-traumatic stress disorder 
would not be warranted under the provisions of Diagnostic 
Code 9411 that were in effect either prior to or after 
November 1996.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling, is not 
established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
